 


114 HR 2293 IH: Preventing Animal Cruelty and Torture (PACT) Act
U.S. House of Representatives
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2293 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2015 
Mr. Smith of Texas (for himself, Mr. Deutch, Mr. Marino, Mr. Blumenauer, Mr. Chabot, Mr. Cohen, Mr. Meehan, Mr. Nadler, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To revise section 48 of title 18, United States Code, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Preventing Animal Cruelty and Torture (PACT) Act. 2.Revision of section 48 (a)In generalSection 48 of title 18, United States Code, is amended to read as follows: 
 
48.Animal crushing 
(a)Offenses 
(1)CrushingIt shall be unlawful for any person to intentionally engage in animal crushing in or affecting interstate or foreign commerce or within the special maritime and territorial jurisdiction of the United States. (2)Creation of animal crush videosIt shall be unlawful for any person to knowingly create an animal crush video, if— 
(A)the person intends or has reason to know that the animal crush video will be distributed in, or using a means or facility of, interstate or foreign commerce; or (B)the animal crush video is distributed in, or using a means or facility of, interstate or foreign commerce. 
(3)Distribution of animal crush videosIt shall be unlawful for any person to knowingly sell, market, advertise, exchange, or distribute an animal crush video in, or using a means or facility of, interstate or foreign commerce. (b)Extraterritorial ApplicationThis section applies to the knowing sale, marketing, advertising, exchange, distribution, or creation of an animal crush video outside of the United States, if— 
(1)the person engaging in such conduct intends or has reason to know that the animal crush video will be transported into the United States or its territories or possessions; or (2)the animal crush video is transported into the United States or its territories or possessions. 
(c)PenaltiesWhoever violates this section shall be fined under this title, imprisoned for not more than 7 years, or both. (d)Exceptions (1)In generalThis section does not apply with regard to any conduct, or a visual depiction of that conduct, that is— 
(A)a customary and normal veterinary or agricultural husbandry practice; (B)the slaughter of animals for food; 
(C)hunting, trapping, fishing, predator control, or pest control; (D)medical or scientific research; or 
(E)necessary to protect the life of person or property of a person from a serious threat caused by an animal. (2) Good-faith distributionThis section does not apply to the good-faith distribution of an animal crush video to— 
(A)a law enforcement agency; or (B)a third party for the sole purpose of analysis to determine if referral to a law enforcement agency is appropriate. 
(e)No PreemptionNothing in this section shall be construed to preempt the law of any State or local subdivision thereof to protect animals. (f)DefinitionsIn this section— 
(1)the term “animal crushing” means actual conduct in which 1 or more living non-human mammals, birds, reptiles, or amphibians is intentionally crushed, burned, drowned, suffocated, impaled, or otherwise subjected to serious bodily injury (as defined in section 1365 and including conduct that, if committed against a person and in the special maritime and territorial jurisdiction of the United States, would violate section 2241 or 2242); and (2)the term “animal crush video” means any photograph, motion-picture film, video or digital recording, or electronic image that— 
(A)depicts animal crushing; and (B)is obscene. . 
(b)Clerical amendmentThe item relating to section 48 in the table of sections for chapter 3 of title 18, United States Code, is amended to read as follows:   48. Animal Crushing..   